Case 1:18-cV-01568-TDC Document 49-9 Filed 02/11/19 Page 1 of 3

IN THE UNITE[) STATES DISTRICT C()URT
F()R THE DISTRICT OF MARYLAND
The National Federation of the Blind. et al.`
Plaintiffs_.
v. Case No. l:lS-cv-01568

UNITE[) STATES OF AMERICA. et al`.

Defendants.

)
)
)
)
)
)
)
)
)
l

 

DECLARATI()N OF RANDOLPH WlLLS

l, Randolph Wills, hereby make the following declaration with respect to the above-captioned

matter:

l. l am the Deputy Assistant Secretary for Enforcement in the U.S. Department of
Education (the Department). Offlce for Civil Rights (OCR). in Washington, D.C. l\/ly
current work address is 400 l\/laryland Avenue. SW, Washington, D.C. 20202.

2. OCR employs nearly 600 employees in its headquarters and its 12 regional
enforcement offices around the country. l oversee the work of the enforcement
offices

3. l am aware of litigation against the Department in the above-referenced matter and
am aware of the allegations in both Plaintiffs` Amended Complaint and their Second
Amended Complaint.

4. l make this declaration on the basis of personal knowledge and information made

available to me in the course of my official duties.

Case 1:18-cV-01568-TDC Document 49-9 Filed 02/11/19 Page 2 of 3

Actions Taken Since December 2018

5.

6.

ln November 2018. the Assistant Secretary for Civil Rights, Kenneth I.. Marcus.

directed me to do the following:

Ei.

Send letters to the five complainantsl whose web accessibility complaints were
dismissed under sections 108(t) and 108(k) -- because ofa prior 108(t) dismissal --
explaining that OCR will be initiating a directed investigation into the allegations
raised in their complaints, and that OCR has published a revised CPMZ;

Send letters to the recipients that were named in the Web accessibility complaints
dismissed under sections 108(t) and lOS(k)-- because ofa prior 108(t) dismissal --,
and attended one of the three webinars held in May and .Iune 2018, informing each
recipient that OCR will open a directed investigation in June 2019 to determine if
the allegations in the complaints have been resolved3; and

Send letters each month. beginning the week of December 3, 20184 until April
2019, to a cohort of approximately 115 recipients named in the web accessibility
complaints dismissed under sections 108(t) and 108(k)-- because ofa prior 108(t)
dismissal --that did not attend one of the three webinars held in May and June
2018_ infomiing the recipients that OCR will initiate a directed investigation
shortly thereafter to investigate the allegations raised in the dismissed complaints

The final letters opening directed investigations will be sent in April 2019.

Between .lanuary 25. 2019 and .lanuary 31, 2019` l directed OCR’s regional offices to

send letters to the second cohort of 109 recipients named in the eomplaints dismissed

under 108(t) and lOS(k) that did not attend one of the three webinars, informing the

 

1 One ofthese complainants also filed with OCR eighteen (18) complaints alleging discrimination on the basis of
disability in housing. which were dismissed under section l08(t). OCR informed the complainant that it is
evaluating these complaints to determine whether to open them as directed investigations or take other appropriate

action.

2 See Exhibit E to the Declaration of Kennelh L. Marcus dated December 6. 2018.
3 See Exhibit F to the Declaration of Kenneth L. Marcus dated December 6. 2018.
4 See Exhibit G to the Dec|aration of l(enneth L. Marcus dated December 6, 2018_

Case 1:18-cV-01568-TDC Document 49-9 Filed 02/11/19 Page 3 of 3

recipients that OCR is opening a directed investigation into the allegations in the
dismissed complaints_
7. Attached as Exhibit A hereto are true and correct copies of the letters sent to two

recipients that did not attend one of OCR`s webinars as referenced in paragraph 6.

2 /' 15
Date

 

